Citation Nr: 0500810	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  02-03 418A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is the widow of a veteran who had active 
service from August 1971 to July 1981.  The veteran died in 
May 2000.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a July 2000 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.  A hearing was conducted at the RO by 
the undersigned Acting Veterans Law Judge in January 2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

Subsequent to the most recent August 2002 supplemental 
statement of the case (SSOC), and after the appellant 
testified at a hearing conducted by the undersigned in 
January 2003, a May 2004 Veterans Health Administration (VHA) 
medical opinion was associated with the record.  The opinion 
contains pertinent information, but has not been reviewed the 
RO.  

The appellant, after originally waiving RO review of this 
medical opinion in September 2004, later revoked the waiver 
(and requested that the claim be remanded).  See VA Form 21-
4138, dated in September 2004.  In October 2004, the 
appellant's accredited representative, as part of an Informal 
Hearing Presentation, confirmed the appellant's desire for 
the claim to be remanded.  The Board is now bound to return 
the record to the RO for initial consideration of the 
additional evidence.  See Disabled American Veterans et. al. 
v. Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003).  

Accordingly, the case is REMANDED to the RO for the 
following:

The RO should re-adjudicate the matter on 
appeal (specifically including initial 
consideration of the additional evidence 
received by the Board [VHA medical 
opinion] without a waiver of RO review).  
If the benefit sought on appeal remains 
denied, the RO should issue an 
appropriate SSOC, and give the appellant 
and her representative the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further review, 
if otherwise in order.

The purpose of this remand is to satisfy the mandates of the 
Federal Circuit in DAV, supra.  The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  This claim must be afforded expeditious 
treatment by the RO.  The law requires that all claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.



	                  
_________________________________________________
	A. C. MACKENZIE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



